Case 2:16-cv-06794-AB-JC Document 219 Filed 05/24/19 Page 1 of 3 Page ID #:19740



   1   Nancy G. Ross
       nross@mayerbrown.com
   2   Brian D. Netter
        bnetter@mayerbrown.com
   3   Samuel P. Myler
        smyler@mayerbrown.com
   4   MAYER BROWN LLP
       71 South Wacker Drive
   5   Chicago, IL 60606
       Telephone: 312.782.0600
   6   Facsimile: 312.701.7711
   7   Attorneys for Defendants
   8
                           UNITED STATES DISTRICT COURT
   9
                         CENTRAL DISTRICT OF CALIFORNIA
  10

  11    CLIFTON W. MARSHALL, et al.,               Case No. 16-CV-6794 AB (JCx)
  12                   Plaintiffs,                 DECLARATION OF SAMUEL P.
                                                   MYLER IN SUPPORT OF
  13          v.                                   APPLICATION TO FILE
                                                   DOCUMENT UNDER SEAL [ECF
  14    NORTHROP GRUMMAN                           NO. 203]
        CORPORATION, et al.,
  15                                               Judge: Hon. André Birotte Jr.
                       Defendants.
  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26

  27

  28

                                      Myler Decl. in Support of Application to File Documents Under Seal
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 219 Filed 05/24/19 Page 2 of 3 Page ID #:19741



   1      I, Samuel P. Myler, declare and state as follows:
   2         1.     I am an attorney with the law firm of Mayer Brown LLP, attorneys of
   3   record for Defendants in the above-captioned matter. I submit this declaration in
   4   support of Plaintiffs’ Application to Seal Exhibit 6 to Plaintiffs’ Opposition to
   5   Defendants’ Motion in Limine (ECF No. 203).
   6         2.     On May 17, 2019, Defendants filed a combined application to seal
   7   various materials filed in support of and opposition to Defendants’ motion for
   8   summary judgment and Defendants’ evidentiary objections. See ECF Nos. 208-210.
   9         3.     While Defendants’ May 17, 2019 application was intended to cover all
  10   materials filed in connection with Defendants’ motion for summary judgment and
  11   evidentiary objections, it did not include a document Plaintiffs filed that same day
  12   as an exhibit (Exhibit 6) to Plaintiffs’ Opposition to Defendants’ Motion in Limine
  13   to Exclude Pomerantz and Witz. See ECF Nos. 202-204. Plaintiffs filed an
  14   application to seal the subject exhibit at Defendants’ request. See ECF No. 203.
  15         4.     Exhibit 6 to Plaintiffs’ Opposition to Defendants’ Motion in Limine is
  16   a spreadsheet that contains confidential salary data for various Northrop Grumman
  17   employees. This document was produced during discovery in this litigation and was
  18   designated as confidential. The information set forth in the document is non-public,
  19   proprietary, and could harm Northrop Grumman’s competitive standing and ability
  20   to recruit employees if it were disclosed.
  21         5.     District courts in this Circuit have sealed records containing
  22
       ‘information about proprietary business operations, a company’s business model or
  23
       agreements with clients,’ [and] ‘internal policies and strategies.’” Velasco v.
  24
       Chrysler Grp. LLC, 2017 WL 445241, at *2 (C.D. Cal. Jan. 30, 2017), aff’d sub
  25
       nom. Ctr. for Auto Safety v. Chrysler Grp., LLC, 747 F. App’x 463 (9th Cir. 2018)
  26
       (quoting Selling Source, LLC v. Red River Ventures, LLC, 2011 WL 1630338, at *6
  27

  28
                                                    1
                                          Myler Decl. in Support of Application to File Documents Under Seal
                                                                              Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 219 Filed 05/24/19 Page 3 of 3 Page ID #:19742



   1   (D. Nev. Apr. 29, 2011) and Melaleuca Inc. v. Bartholomew, 2012 WL 5931690, at
   2   *3 (D. Idaho Nov. 27, 2012), respectively).
   3         6.    In ERISA cases such as this one, confidential business information,
   4   including “proprietary compensation formulas and strategic business goals,” is
   5   subject to sealing. Dorman v. Charles Schwab & Co. Inc., 2018 WL 467357, at *6
   6   (N.D. Cal. Jan. 18, 2018) (granting request to seal a redacted version of the
   7   compensation plan). The information contained in Exhibit 6 to Plaintiffs’ opposition
   8   is proprietary compensation material that warrants sealing.
   9         7.    For the reasons set forth above, Defendants request that the Court grant
  10   Plaintiffs’ Application to Seal Exhibit 6 to Plaintiffs’ Opposition to Defendants’
  11   Motion in Limine (ECF No. 203) and maintain this document under seal.
  12

  13    Dated: May 24, 2019                           MAYER BROWN LLP
                                                      Nancy G. Ross
  14                                                  Brian D. Netter
                                                      Samuel P. Myler
  15
                                                      By:    /s/ Samuel P. Myler
  16                                                         Samuel P. Myler
  17                                                  Attorneys for Defendants
  18

  19

  20
  21

  22

  23

  24

  25

  26

  27

  28
                                                  2
                                         Myler Decl. in Support of Application to File Documents Under Seal
                                                                             Case No. 16-CV-6794 AB (JCx)
